Case: 18-10515   Date Filed: 01/10/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10515
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:12-cr-00005-JES-CM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JEFFREY R. GREEN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 10, 2019)

Before BRANCH, GRANT, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-10515     Date Filed: 01/10/2019   Page: 2 of 2


      Keith Upson, appointed counsel for Jeffrey Green in this appeal of an order

of forfeiture of a substitute asset, has moved to withdraw on appeal, supported by a

brief prepared under Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

order of forfeiture of a substitute asset is AFFIRMED.




                                          2